DUGGAN, J.
dissenting. The State seeks to justify the warrantless entry of the defendant’s apartment on two theories — exigent circumstances and emergency aid. Because I conclude that the entry here was permissible under either theory, I respectfully dissent.
I
When the police are conducting a criminal investigation and want to enter a person’s home to make an arrest, Part I, Article 19 and the Fourth Amendment require the police to first obtain an arrest warrant. State v. Ricci, 144 N.H. 241, 243 (1999); Payton v. New York, 445 U.S. 573 (1980). The police, however, are not required to obtain an arrest warrant prior to entry when they have probable cause to arrest, probable cause to believe that the defendant is inside the premises, Payton, 445 U.S. at 603, and there are exigent circumstances. Minnesota v. Olson, 495 U.S. 91, 100 (1990). In this case, all three requirements were satisfied.
There was probable cause to arrest the defendant for driving under the influence of liquor, a violation, RSA 265:82 (Supp. 2000), leaving the scene of an accident involving property damage, a misdemeanor, RSA 264:25 (Supp. 2000); RSA 264:29 (1993), and leaving the scene of an accident involving personal injury, a class B felony, RSA 264:25, :29. The facts supporting probable cause are that a witness had told the police that the defendant was the driver, that she was injured in the collision and that she had left the scene. Thus, the police had probable cause to believe that the defendant had committed various offenses, one of which is serious enough to be classified as a felony.
There was probable cause to believe that the defendant was in the apartment. The same witness observed the defendant get a ride in a red pickup truck, and followed the truck to 391 Pingree Road, where he then observed the empty truck parked outside a horse barn and heard voices coming from an apartment above the barn.
As to whether there were exigent circumstances, the facts are subject to two interpretations. On the one hand, the defendant walked away from the *310accident, had carried on a conversation with the witness, had given him her license, and the only injury that the witness had observed was blood on her knees. In addition, the police knew prior to entry that the defendant was not alone in her apartment. On the other hand, the defendant’s car had hit the telephone pole with such force that the pole had snapped in half, her head had hit the windshield hard enough to leave an imprint and some hair in the safety glass, the steering wheel was displaced and bent, and immediately after the impact the witness saw the defendant bent motionless over the wheel. An experienced paramedic firefighter after seeing the accident scene concluded that the driver could have “critical or life-threatening injuries.”
Whether we should conclude that these facts amount to exigent circumstances depends on the standard of appellate review and the burden of proof. The standard of appellate review we have applied to this issue is: “Whether an exigency exists is a question of fact, and we will not disturb the lower court’s decision unless it is clearly erroneous.” Ricci, 144 N.H. at 244. Here, the district court explicitly found that there were exigent circumstances. The facts and testimony quoted above demonstrate that this conclusion was not clearly erroneous.
As for the burden of proof, “[t]he State bears the burden of proving the existence of exigent circumstances----” Ricci, 144 N.H. at 243. While we have also said that “[t]he warrant requirement is particularly stringent when entry into a defendant’s home is involved,” id., we have not decided what standard applies in meeting that burden.
In Minnesota v. Olson, the United States Supreme Court stated: “The Minnesota Supreme Court applied essentially the correct standard in determining whether exigent circumstances existed” when that court “observed that a warrantless intrusion may be justified by hot pursuit of a fleeing felon, or imminent destruction of evidence, or the need to prevent a suspect’s escape, or the risk of danger to the police or to other persons inside or outside the dwelling.” Olson, 495 U.S. at 100 (quotation and citation omitted). Olson noted that the Minnesota Supreme Court “thought that in the absence of hot pursuit there must be at least probable cause to believe that one or more of the other factors justifying the entry were present, and that in assessing the risk of danger, the gravity of the crime and the likelihood that the suspect is armed should be considered.” Id.
Neither party has briefed or argued whether we should adopt the Olson standard that requires “at least probable cause ... that one or more of the other factors” exist. Assuming, however, that we would apply the Olson standard, the district court’s finding in this case should be upheld. The police and the rescue personnel had convincing physical evidence that the defendant had suffered serious bodily injury, including a possibly fatal *311head or chest injury, and needed immediate treatment. Here, there was at least probable cause to believe that a person inside the apartment was in danger. See United States v. Arch, 7 F.3d 1300 (7th Cir. 1993), cert. denied, 510 U.S. 1139 (1994) (warrantless entry of motel room justified where defendant’s bizarre behavior coupled with presence of bloody rags and two syringes on floor of room lead police to conclude an injured person might be in the room). Indeed, even if the State was required to prove by a more rigorous standard that a person was in danger from serious bodily injury, the evidence in this case met that burden.
In sum, the testimony of the eyewitness, police and rescue personnel clearly support the district court’s conclusion that the State proved the police had probable cause to arrest the defendant for a serious offense; probable cause to believe the defendant was in the apartment; and that exigent circumstances existed given the rescue personnel’s reasonable conclusion that the defendant was in danger from serious bodily injury. Consequently, the police were justified in making a warrantless entry. Cf. Welsh v. Wisconsin, 466 U.S. 740, 754 (1984) (concluding probable cause to arrest for civil traffic violation not serious enough to justify warrantless entry when imminent destruction of evidence creates exigency).
II
While the warrant requirement of Part I, Article 19 and the Fourth Amendment protects against indiscriminate government searches as police conduct criminal investigations, in our contemporary society police perform a broad range of duties. Separate and apart from conducting criminal investigations, each and every day police are involved in “ ‘community caretaking functions’ — helping stranded motorists, returning lost children to anxious parents, assisting and protecting citizens in need — ‘totally divorced from the detection, investigation, or acquisition of evidence relating to the violation of a criminal statute.’ ” People v. Ray, 981 P.2d 928, 931 (Cal. 1999), cert. denied, 528 U.S. 1187 (2000) (quoting Cady v. Dombrowski, 413 U.S. 433, 441 (1973)). As part of their community caretaking function, police respond to emergencies when there is an immediate need for their assistance in protecting life or property. This need to protect or preserve life or avoid serious injury justifies some entries that would otherwise be illegal absent the emergency. See Mincey v. Arizona, 437 U.S. 385, 392 (1978).
The State argues that the police entry in this case falls within the “emergency aid” exception to the warrant requirement. See generally State v. Frankel, 775 A.2d 665, 669 (N.J. Super. Ct. App. Div. 2001). Other courts have adopted the following standard for applying the emergency aid exception. The State must show: (1) the police have objectively “reasonable *312grounds to believe that there is an emergency at hand and an immediate need for their assistance for the protection of life or property”; (2) there is an objectively “reasonable basis, approximating probable cause, to associate the emergency with the area or place to be searched”; and (3) the search is not “primarily motivated by intent to arrest and seize evidence.” People v. Mitchell, 347 N.E.2d 607, 609 (N.Y.), cert. denied, 426 U.S. 953 (1976); see also State v. Mountford, 769 A.2d 639, 644-45 (Vt. 2000) (adopting Mitchell standard); Fargo v. Ternes, 522 N.W.2d 176,178 (N.D. 1994) (applying Mitchell standard); State v. Boggess, 340 N.W.2d 516, 521 (Wis. 1983) (applying similar standard); Com. v. Snell, 705 N.E.2d 236, 242-43 (Mass.), cert. denied, 527 U.S. 1010 (1999) (same). While this standard allows police to enter on less than probable cause, the prong that examines whether the police are primarily motivated by subjective intent to arrest and seize evidence serves to protect against the unreasonable searches prohibited by Part I, Article 19 and the Fourth Amendment. See Mountford, 769 A.2d at 645; see also People v. Speer, 540 N.E.2d 1089, 1094 (Ill. App. Ct. 1989) (distinguishing standard to be applied when purpose of entry is to cheek on the welfare of a person rather than to make an arrest and seize evidence).
Here, the police had objectively reasonable grounds to believe that an emergency was at hand and that the defendant was seriously injured. As noted above, the impact of the accident caused significant damage to the defendant’s car and the telephone pole it struck. Consequently, it was not unreasonable for the police and rescue personnel, after observing the bent steering wheel and imprint of her head in the windshield, to conclude that the defendant could have “critical or life-threatening injuries.”
The police also had a reasonable basis, approximating probable cause, to believe the defendant would be found in the apartment. As noted above, a witness saw the defendant get into a red pick-up truck and followed the truck to 391 Pingree Road. At 391 Pingree Road, the witness observed the defendant and Joyce enter the apartment and heard voices from inside the apartment. Officer Bernard found no signs of the defendant in his inspection of the grounds outside the apartment. Thus, it was not unreasonable for the police to believe the defendant would be found inside the apartment.
Finally, Officer Bernard testified that solely based on the impact to the car and telephone pole visible at the accident scene and the witness’s report that the defendant had visible cuts on her knees, the rescue personnel determined that they should enter the apartment. It is significant that the rescue personnel entered the apartment first, followed by Officer Bernard who went in “to assist the fire department.” WTien *313Officer Bernard entered the apartment, the rescue personnel reported that they could not find anybody. Thereafter, Officer Bernard assisted with the search and found the defendant with Joyce in the bathroom tub. After directing the defendant and Joyce to come out of the tub, Officer Bernard asked the defendant, “Why did you leave the scene of the accident?” She replied, “I am afraid of you guys.” When Officer Bernard noticed the cuts on her knees, he did not question her further but “felt i[t] would be best if the rescue personnel attend to her.” These facts demonstrate that the rescue personnel and Officer Bernard were not primarily motivated by an intent to arrest and seize evidence.
Other courts have applied this standard and determined a warrantless entry was justified by the emergency aid exception under similar circumstances. See, e.g., City of Fargo, 522 N.W.2d at 178-79 (holding warrantless entry justified when police learned defendant involved in a car accident resulting in a cut on to his right cheek and visible damage to the car). But cf. Com. v. DiGeronimo, 652 N.E.2d 148, 154-56 (Mass. App. Ct. 1995) (holding warrantless entry not justified when police learned defendant involved in a car accident but reportedly was uninjured, then waited fifty minutes at accident scene before going to defendant’s home, and upon finding the defendant “made no inquiry whether [he] was injured or required assistance”). Accordingly, I would hold that the entry in this case was also justified under the emergency aid exception to the warrant requirement.
Dalianis, J., joins in part I of the dissent.